BeaRSON, C.. J.
We think the view, taken by the’ Clerk of the question made by the exception, is correct. The legal effect of the assignment of Bond, was to vest in Benbury a specific sum in the note of Vernoy, to which Benbury was entitled in severalty, leaving the residue of the amount of the note in Bond, to be enjoyed by him or his assignee in sev-eralty, after taking out the specific sum assigned to Benbury. So the idea of having a “ tenancy in common,” has nothing to rest on, and Etheridge, who took an assignment of another specific sum after the assignment to Benbury, stands in the shoes of Bond.
Exception overruled and report confirmed.
Per Curt am. Judgment accordingly.